Citation Nr: 0401721	
Decision Date: 01/16/04    Archive Date: 01/28/04

DOCKET NO.  02-11 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated as 40 percent disabling.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1966 to November 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 rating decision of the 
Albuquerque, New Mexico, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Board notes that the veteran requested a travel board 
hearing before a Veterans Law Judge in Albuquerque, New 
Mexico.  He was notified by letter dated in February 2003 of 
the time and place of the hearing, however, failed to appear 
for the hearing.  Therefore, the hearing request is 
considered withdrawn.  38 C.F.R. § 20.704(b) & (d) (2003).  


REMAND

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The new law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The amendments became effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) which became effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), the second sentence of 38 C.F.R. § 3.159(c), and 38 
C.F.R. § 3.159(c)(4)(iii), VA stated that "the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.  The Act 
and implementing regulations eliminate the concept of a well-
grounded claim, redefine the obligations of VA with respect 
to the duty to assist, and supersede the decision of the 
United States Court of Appeals for Veterans Claims in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom.  Morton 
v. Gober, 14 Vet. App. 174 (per curiam order) (holding that 
VA cannot assist in the development of a claim that is not 
well grounded). 

Correspondence received in December 2003 reflects that the 
veteran underwent private magnetic resonance imaging (MRI) in 
October 2003.  Although the veteran has provided a notice of 
the findings of the MRI, the actual examiner's report has not 
been associated with the claims file.  In correspondence 
received in September 2003 he also reported that he had a new 
primary care physician but it was unclear whether he was 
referring to VA or private treatment.  The Board also notes 
that he has not waived jurisdiction of the RO over the 
evidence he provided since the May 2002 statement of the 
case.  

In its May 2002 statement of the case the RO considered 
rating the veteran's service-connected back disorder under 
the rating criteria for intervertebral disc syndrome.  
However, effective September 23, 2002, and September 26, 
2003, there were changes in the regulation pertaining to 
disability evaluations of the spine.  The veteran has been 
advised of the changes effective in 2002 but not of the new 
rating criteria effective in 2003.  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

1.  The RO should ask the veteran to 
identify any physician or health care 
provider who has treated him for his back 
disorder since April 2001.  Upon his 
response, the RO should take the 
appropriate steps to obtain copies of any 
pertinent private treatment records, to 
include the October 2003 MRI report.  Up-
to-date VA treatment records should be 
obtained from the Albuquerque VA Medical 
Center or any other VA facility 
identified by the veteran.  

2.  The veteran should be afforded an 
appropriate VA orthopedic/neurologic 
examination to determine the nature and 
severity of the service-connected low 
back diability.  The claims folder should 
be made available to the examiner for 
review before the examination.  All 
complaints and findings should be noted 
in detail.  The examiner should report 
all ranges of motion in degrees of arc 
and should note whether or not the 
veteran has incapacitating episodes of 
intervertebral syndrome, the nature of 
the incapacitating episodes, if any, and 
the frequency and duration of the 
incapacitating episodes, if any.  The 
examiner should indicate whether there is 
additional functional disability of the 
low back, which is due to weakness, 
fatigability, incoordination, or flare-
ups of symptoms, and, if so, the examiner 
should quantify the amount of additional 
disability, if possible.

3.  The RO should review the additional 
evidence already provided by the veteran 
and that obtained pursuant to this 
remand.  The issue on appeal should be 
readjudicated with consideration given 
to rating the low back disability under 
all applicable rating codes, as amended.  
If the benefit sought on appeal remains 
denied, a supplemental statement of the 
case should be issued.  The veteran 
should be advised of the new criteria 
pertaining to lumbosacral strain.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




